           Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

V2 LIFE SOLUTIONS, LLC, D/B/A             :
SMART COSMETIC AND SKIN STUDIO            :
                                          :
      v.                                  :     CIVIL ACTION NO. 21-0106
                                          :
AESTHETICS BIOMEDICAL, INC.               :
______________________________________________________________________________

McHUGH, J.                                                                     March 8, 2021
                                         MEMORANDUM

         The essence of this case involves a breach of contract. Plaintiff, the owner of a cosmetic

and skin studio in Pennsylvania, alleges that it purchased a microneedling device from Defendant

for use in its business. Plaintiff purportedly relied on Defendant’s specific representations that

the device had been approved by the United States Food and Drug Administration (“FDA”) for

use on human skin at a particular frequency setting, when in fact no such approval had been

granted. Without FDA approval, Plaintiff alleges that it cannot use the device to perform

cosmetic work, rendering it useless.

         Plaintiff has stacked several far more tenuous claims on top of the central claim for

breach of contract, which Defendant now moves to dismiss. For the reasons set forth below, I

will dismiss four of those counts, preserving breach of warranty and unjust enrichment as an

alternative theory of liability.

    I.      Facts and Procedural Posture

         Plaintiff purchased the VIVACE Premier Fractionated Microneedling RF machine from

Defendant, Aesthetics Biomedical, Inc. (“ABM”), for use in Plaintiff’s cosmetic and skin studio

on December 28, 2018. Compl. ¶¶ 1, 8, 12, ECF 1–2. Microneedling machines are designed to

provide fractional delivery of small needles into the skin to render various cosmetic treatments.




                                                  1
              Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 2 of 8




Before execution of the purchase agreement between Plaintiff and ABM, ABM’s authorized

distributor, Cartessa Aesthetics, LLC, informed Plaintiff that the FDA had approved the device

for use at both the 1mHz and 2mHz settings. Id. ¶¶ 11–12. 1 Purportedly relying on such

representations, Plaintiff utilized a financing company to purchase the device for $64,900. Id. at

¶¶ 14–16. The purchase agreement “specifically identifies the machine’s use at both the 1mHz

and 2nHz [sic] frequencies.” Id. ¶ 13.

           After obtaining the microneedling device, Plaintiff used it to perform cosmetic work on

clients at the 2mHz setting for a period of roughly fifteen months. Id. ¶ 20. In March and April

of 2020, however, it received two notices from Defendant, each explaining that the device was

not cleared for use at the 2mHz setting, thereby contradicting the information that had previously

been provided. Id. ¶¶ 22, 24. Because Plaintiff’s only alternative would be to run the device at

the 1mHz setting, which is too painful for its clients, it had to stop using it altogether. Id. ¶¶ 23,

25. Given that the device is no longer functional in Plaintiff’s studio, Plaintiff has attempted to

recover the moneys it paid to ABM, but to no avail. Id. ¶ 36.

           The complaint asserts seven counts under state law against the Defendant. Those counts

include: (I) Breach of Contract; (II) Breach of Implied Warranty of Merchantability and Fitness

for a Particular Purpose; (III) Unjust Enrichment; (IV) Conversion; (V) Agency; (VI) Violations

of the Pennsylvania Unfair Trade Practices and Consumer Protection Law; (VII) Interest; and,

(VIII) Punitive Damages. ECF 1-2 at 12–39. Id. at ¶¶ 33–89. Defendant’s 12(b)(6) Motion to

Dismiss seeks dismissal of Counts II through VIII. Def.’s Mot. Dismiss 1–2, ECF 4.




1
    Cartessa was originally a named defendant but Plaintiff has voluntarily dismissed all claims against it. ECF 2, 3.



                                                            2
             Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 3 of 8




    II.       Standard of Review

           Motions to dismiss under Fed. R. Civ. P. 12(b)(6) are governed by the well-established

standard set forth in Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

    III.      Discussion

           The parties agree that Arizona law applies to Plaintiffs’ contract claims, given the explicit

choice of law provision in the parties’ purchase agreement. 2 See Def.’s Mot. Dismiss at 6, n.5

(citing Ex. A, p. 2 § 18); Pl.’s Resp. 11–13 (citing only Arizona law). The parties also agree that

Pennsylvania law applies to the remaining claims. 3 See Def.’s Mot. Dismiss at 7–10 (citing only

Pennsylvania law); Pl.’s Mot. Dismiss 13–16 (same). I will analyze each claim in turn. 4

           A. Plaintiff has sufficiently pled in Count II its claims that the Defendant breached
              implied warranties arising from the contract.

           Plaintiff avers that Defendant breached the implied warranties of merchantability and

fitness for a particular purpose “by misrepresenting the fact that the VIVACE Premier

Fractionated Microneedling RF machine was approved . . . for use at the 2mHz setting.” Compl.

¶ 42. “In Arizona, an implied warranty of merchantability arises in a contract for a sale of goods

by a merchant unless excluded or modified.” Lemons v. Showcase Motors, Inc., 88 P.3d 1149,



2
 I may consider the contract as an undisputedly authentic document. See Pension Ben. Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). Section 18, entitled “Applicable Law,” states that “[a]ll
contracts for sale of Products by ABM shall be interpreted under and governed by the law of the State of Arizona.”
Def.’s Mot. Dismiss, Ex. A at 3. Here, the rules of the forum state, Pennsylvania, instruct that I honor the parties’
choice of law provisions. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); Smith v.
Commonwealth Nat. Bank, 557 A.2d 775 (Pa. Super.1989).

3
  In addition to the fact that the parties have cited exclusively to Pennsylvania law in their briefs with regard to
Counts III–VIII, I have separately determined that there is no relevant conflict between Arizona and Pennsylvania
state law vis a vis such claims. See Wilson v. Transp. Ins. Co., A.2d 563, 571 (Pa. Super. 2005) (“In
Pennsylvania, choice of law analysis first entails a determination of whether the laws of the competing states
actually differ. If not, no further analysis is necessary”).

4
 Defendant also contends that Plaintiff is not entitled to punitive damages on its breach of contract claim. I need not
address this argument since Plaintiff’s Count I (“breach of contract”) is not at issue in this motion. Nor, for that
matter, has Plaintiff included punitive damages in its request for relief under that count. See Compl. 20–21.


                                                          3
            Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 4 of 8




1151 (Az. Ct. App. 2004) (citing A.R.S. § 47–2314(A)). And, “[w]here the seller at the time of

contracting has reason to know any particular purpose for which the goods are required and that

the buyer is relying on the seller's skill or judgment to select or furnish suitable goods,” there

arises an implied warranty of fitness for particular purpose. A.R.S. § 47-2315. Parties to a

contract may waive these warranties, provided such waiver is in writing and conspicuous. See

A.R.S. § 47-2316(B); Seekings v. Jimmy GMC of Tucson, Inc., 638 P.2d 210, 216 (Ariz. 1981)

(finding written disclaimer was not unconscionable under Arizona law).

         Defendant argues that a disclaimer in the purchase agreement regarding the implied

warranties of merchantability and fitness for particular purpose satisfies these statutory

requirements for waiver. See A.R.S. § 47-2316(B). Section 13 of the agreement states:

         ABM MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AND NO WARRANTY
         OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT
         AS EXPRESSLY SET FORTH IN THE ABOVE WARRANTY.

Def.’s Mot. Dismiss 3, Ex. A. However, the language “set forth in the above warranty,” is, as

both parties admit, illegible. Def.’s Mot. Dismiss 2, n.1; Pl.’s Resp. 5–6. Defendant therefore

requests that the Court not only consider the original signed contract, but also an additional,

unsigned page three, reflecting “Terms and Conditions of the same version [Plaintiff] signed.”

See Def.’s Mot. Dismiss, Ex. A at 3–4.

         At the motion to dismiss stage, the Court may consider “an undisputedly authentic

document that a defendant attaches as an exhibit . . . if the plaintiff's claims are based on the

document.” Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993) (citing Fed. R. Evid. 201) (emphasis added). 5 But given that the Plaintiff disputes the


5
  “[I]n cases heard on diversity jurisdiction, a federal court must apply state substantive law and federal procedural
law.” King v. E.I. DuPont De Nemours & Co., 741 F. Supp. 2d 699, 701 (E.D. Pa. 2010) (citing Erie R. Co. v.
Tompkins, 304 U.S. 64, 78 (1932) and Hanna v. Plumer, 380 U.S. 460, 465 (1965)).



                                                           4
          Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 5 of 8




authenticity of the additional, unsigned page three supplied by the Defendants, Pl.’s Resp. 6, and

because the language of the original, signed contract is illegible, I must deny Defendant’s motion

with regard to Count II.

       B. Plaintiff’s claim for unjust enrichment in Count III survives as an alternate
          theory of liability.

       Plaintiff alleges that the Defendant was unjustly enriched through the parties’ transaction.

Compl. at ¶ 60. Unjust enrichment is an equitable doctrine that “applies only to situations where

there is no legal contract.” Wilson Area Sch. Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006)

(citing Wingert v. T. W. Phillips Gas & Oil Co., 57 A.2d 92, 94 (Pa. 1959)). As a general rule,

“the doctrine of unjust enrichment is inapplicable when the relationship between parties is

founded upon a written agreement or express contract.” Id. Here, Plaintiff has uniformly

alleged that a contract between the parties exists, leading Defendant to argue that Plaintiff’s

claim for unjust enrichment is not cognizable under Pennsylvania law.

       Plaintiff has certainly averred a contract, and Defendant has admitted as much. In some

instances, that would suffice to prevent a plaintiff from also claiming unjust enrichment. But in

admitting the existence of the contract, Defendant has not committed to any position as to its

scope. See Vantage Learning (USA), LLC v. Edgenuity, Inc., 246 F. Supp. 3d 1097, 1100 (E.D.

Pa. 2017) (noting that a plaintiff may plead unjust enrichment if “the contract at issue covers

only part of the relationship between the parties”). Although the purchase order specifically uses

the terms “FDA Cleared” and specifies both frequencies, Defendant may try to contest what that

language means. Moreover, Plaintiff’s pleadings address events that allegedly transpired before

the contract into came into effect. See Compl. ¶ 60 (stating that “during the period of time at

issue in this action,” Defendant knew the machine was not FDA-approved at the 2mHz setting).




                                                 5
          Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 6 of 8




       I find Plaintiff’s pleadings analogous to those in Lugo v. Farmers Pride, 967 A.2d 963,

970 (Pa. Super. 2009). There, the Superior Court found that the plaintiff had properly raised

unjust enrichment as an alternative theory of liability in quasi-contract by pleading it as a

separate cause of action. Because Plaintiff has included unjust enrichment as a separate cause of

action, it may also pursue a claim for unjust enrichment as an alternative theory of liability. And

at this stage, without fuller development of the record, dismissal of this claim would be

premature.

       C. Plaintiff’s claim for conversion in Count IV is barred by the “gist of the action”
          doctrine.

       Plaintiff alleges that Defendant converted the payment of $64,900 for the microneedling

device, first by accepting the money when Defendant knew that the device had not been

approved by the FDA for use at the 2mHz setting, and later by refusing to return the money after

disclosing that the device had not been approved. Compl. ¶¶ 66–68. Defendant responds with

several arguments, only one of which need be addressed. Conversion is a tort. Under

Pennsylvania’s “gist of the action” doctrine, a plaintiff is prohibited from recasting breach of

contract claims as tort claims. Erie Ins. Exch. v. Abbott Furnace Co., 972 A.2d 1232, 1238 (Pa.

Super. 2009). Specifically, the doctrine acts to foreclose tort claims:

                (1) arising solely from a contract between the parties; (2) where the duties
               allegedly breached were created and grounded in the contract itself; (3) where the
               liability stems from a contract; or (4) where the tort claim essentially duplicates a
               breach of contract claim or the success of which is wholly dependent on the terms
               of a contract.

Hart v. Arnold, 884 A.2d 316, 340 (Pa. Super. 2005).

       The $64,900 payment was made pursuant to the parties’ contract. Compl. ¶ 35. Plaintiff

voluntarily made the payment based upon what it expected to receive in return—the classic

“benefit of the bargain.” By any measure, what Plaintiff would seek to prove under a tort theory



                                                  6
          Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 7 of 8




is the same as it must prove under a contract theory. See Hart, 884 A.2d at 340. As numerous

other courts have noted, to hold otherwise would “introduce needless confusion into the judicial

process, a step that Pennsylvania state and federal courts have refused to take.” Leonard A.

Feinberg, Inc. v. Cent. Asia Capital Corp., 974 F. Supp. 822, 845 (E.D. Pa. 1997). (dismissing

conversion claim under Pennsylvania “gist of the action” doctrine) (internal citation omitted).

       The conversion claim in Count IV will be dismissed.

       D. Plaintiff’s claim in Count VI that the Defendant violated Pennsylvania consumer
          protection law fails because Plaintiff purchased the microneedling device
          primarily for commercial purposes.

       In Count VI, Plaintiff avers that Defendant’s misrepresentations constitute “unfair or

deceptive acts or practices” under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (“UTPCPL”). See 73 P.S. § 201 et seq.; Compl. ¶ 80. Defendant argues that

since Plaintiff purchased the microneedling device for commercial purposes, the transaction does

not fall within the protections of the UTPCPL. Def.’s Mot. Dismiss 9; see 73 P.S. § 201-9.2

(providing a private right of action to persons that make purchases “primarily for personal,

family, or household purposes”); Valley Forge Towers S. Condo. v. Ron-Ike Foam Insulators,

Inc., 574 A.2d 641, 649 (Pa. Super. 1990), aff'd, 605 A.2d 798 (Pa. 1992) (plaintiff sufficiently

stated a claim under the UTPCPL where product was purchased “primarily for personal, family,

or household purposes”).

       Because the device was purchased for business use, Plaintiff acknowledges that it “does

not appear to be entitled to a private cause of action under the UTPCPL.” Pl.’s Resp. 16. Count

VI will be dismissed.

       E. Plaintiff’s claims under Count V, VII, and VIII each fail to state a cause of
          action.

       Likewise, Defendant argues that Count V (“Agency”), Count VII (“Interest”) and Count



                                                 7
            Case 2:21-cv-00106-GAM Document 7 Filed 03/08/21 Page 8 of 8




VIII (“Punitive Damages”) each fail to state a cause of action cognizable under state law. See

Bill Goodwin Const., LLC v. Wondra Const., Inc., No. 3:13CV157, 2014 WL 1415078, at *6

(M.D. Pa. Apr. 10, 2014) (“our research has failed to discover any case, which supports

plaintiff's proposition that Pennsylvania recognizes a claim for agency relationship”); see also

Hilbert v. Roth, 149 A.2d 648, 652 (Pa. 1959) (“the right to punitive damages is a mere incident

to a cause of action—an element which the jury may consider in making its determination—and

not the subject of an action in itself”). Plaintiff itself acknowledges as much in its response. Pl.’s

Resp. 16.

       Counts V, VII, and VIII will therefore be dismissed.



                                                               /s/ Gerald Austin McHugh
                                                               United States District Court




                                                  8
